UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-4933



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ANGELO SHERMAN, a/k/a Zeak,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (CR-04-303; CR-97-274)


Submitted:   January 27, 2006               Decided:   March 1, 2006


Before NIEMEYER and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


David B. Betts, LAW OFFICES OF DAVID B. BETTS, Columbia, South
Carolina, for Appellant.    Jonathan Scott Gasser, Acting United
States Attorney, Columbia, South Carolina; Brent Alan Gray, OFFICE
OF THE UNITED STATES ATTORNEY, Charleston, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Angelo    Carnell    Sherman        was    convicted      by    a   jury   of

unlawful possession of a firearm by a convicted felon, 18 U.S.C.

§ 922(g)(1) (2000) (Count One), and possession of cocaine, 21

U.S.C. § 844(a) (2000) (Count Two), and was sentenced to a term of

140 months imprisonment.                Sherman appeals his conviction and

sentence.      His attorney has filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), raising two issues but asserting

that, in his view, there are no meritorious issues for appeal.

Sherman      has    been   notified      of   his       right   to     file   a   pro    se

supplemental brief, but has not filed a brief.                          We affirm the

convictions and sentence.

              Sherman first contends that the district court erred in

denying his motion for a judgment of acquittal on each of the

charges.      This court reviews this decision de novo, viewing all

evidence and all reasonable inferences in favor of the government.

See Glasser v. United States, 315 U.S. 60, 80 (1942); United

States v. Higgs, 353 F.3d 281, 313 (4th Cir. 2003), cert. denied,

543   U.S.    999    (2004).      Numerous        witnesses      for    the   government

testified     that     Sherman    was    in   a    bar    in    North    Charleston      on

November 13, 2003, where he got into an altercation, knocked down

another customer, and produced a gun when an employee of the bar

approached him.            Sherman was subdued and disarmed by several

employees and a customer.           While he was being held on the floor,


                                         - 2 -
Sherman stated that he had a heart condition and needed his

medication.       Two staff members checked Sherman’s pockets for

medication, and found small plastic baggies in his back pockets.

When a police officer arrived and took custody of Sherman, he saw

several small plastic bags on the floor where Sherman had been

lying and another protruding from his front pocket.              The plastic

bags contained cocaine.      After the officer took him into custody,

Sherman complained that the officer had put drugs in his pocket.

No identifiable fingerprints were found on the gun. The government

presented testimony that the firearm had been manufactured in

Austria and had traveled in interstate commerce.                Sherman also

testified.    He denied possessing either a firearm or cocaine and

insisted   that    someone   must   have    planted   the   cocaine   on   him,

possibly the arresting officer.       We conclude that the government’s

evidence amply supports Sherman’s conviction.

           Sherman also contends for the first time on appeal that

the district court erred under United States v. Booker, 543 U.S.

220 (2005), in applying the sentencing guidelines as mandatory.

While the court erred in applying the guidelines as mandatory, the

court also imposed an identical alternative sentence. Sherman thus

cannot show error under the test set out in United States v. White,

405 F.3d 208, 223 (4th Cir.) (defendant who fails to object to

mandatory application of sentencing guidelines must show actual

prejudice, i.e., a nonspeculative basis for concluding that the


                                    - 3 -
district court would have imposed a lower sentence under advisory

guidelines), cert. denied, 126 S. Ct. 668 (2005).

          Pursuant to the requirements of Anders, we have reviewed

the record for reversible error and found none.        We therefore

affirm the conviction and sentence.     This court requires that

counsel inform his client, in writing, of his right to petition the

Supreme Court of the United States for further review.       If the

client requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move this

court for leave to withdraw from representation.    Counsel’s motion

must state that a copy thereof was served on the client.         We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                           AFFIRMED




                              - 4 -